Citation Nr: 1509556	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the left foot, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for right median nerve motor axonal neuropathy, claimed as peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1992 and from December 2003 to March 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has subsequently transferred to the San Juan, the Commonwealth of Puerto Rico RO.

The Board has recharacterized the issues on appeal to more accurately reflect the nature and scope of the claimed disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his plantar fasciitis of the left leg and his right median nerve motor axonal neuropathy is due to his military service in Iraq.  See, e.g., Veteran's notice of disagreement (NOD) dated August 2011.  

The Veteran alternatively asserts that his plantar fasciitis of the left leg and his right median nerve motor axonal neuropathy is related to his service-connected diabetes mellitus.  See, e.g., Veteran's claim dated July 2010.

The Veteran's service treatment records (STRs) in 1987 show that he fractured his left toe and had complaints of left toe pain thereafter.  See, e.g., Veteran's STRs dated September 1987 and December 1987.  In a September 2005 STR the Veteran had complaints of left leg pain.  

The Veteran was afforded a VA examination in October 2010.  The Veteran was diagnosed with plantar fasciitis of the left foot.  The VA examiner opined that the Veteran's plantar fasciitis of the left foot is not related to his service-connected diabetes mellitus.  The VA examiner reasoned that plantar fasciitis is the result of a "biomechanical fault that causes abnormal pronation."   The Veteran was also diagnosed with right median nerve motor axonal neuropathy.  The VA examiner opined that right median nerve motor axonal neuropathy is not related or caused by the Veteran's service-connected diabetes mellitus.  The rationale was that

	medical evidence supports the fact that in a typical diabetic 	neuropathy you expect the sensory aspect of the nerve to be 	affected first [then] the motor aspect of the nerve and also you 	expect that more than one nerve be affected, a more diffuse 	pattern. . . .  [The Veteran's] right median never was affected 	and only the axonal aspect of the nerve was affected.  

See VA examination report dated October 2010. 

Critically, the October 2010 VA examiner failed to provide an opinion as to the question of direct service connection.  Specifically, the VA examiner did not address whether the currently diagnosed plantar fasciitis of the left foot and right median nerve motor axonal neuropathy is due to the Veteran's military service.  Additionally, the VA examiner did not address whether the Veteran's plantar fasciitis of the left foot and right median nerve motor axonal neuropathy were aggravated by his diabetes mellitus.  As such, these claims present certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These inquiries must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Based on the forgoing, the Board finds that a VA opinion from a VA physician is required.

Moreover, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received. VA treatment records dated since June 2011 should be obtained.  All such available documents should be associated with the claims file.
 
2.  Refer the claims file to the VA physician who provided the May 2010 etiology opinion, or if unavailable, another physician for an addendum opinion to the following questions:

(i.)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's right median nerve motor axonal neuropathy had its onset during the Veteran's active military service, was present within the first post service year, or is otherwise related to such a period of service? 

(ii.)  Whether it is at least as likely as not that the right median nerve motor axonal neuropathy was aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

(iii.)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's plantar fasciitis of the left foot had its onset during the Veteran's active military service or is otherwise related to such a period of service?

(iv.)  Whether it is at least as likely as not that plantar fasciitis of the left foot was aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In answering the questions above the VA physician should consider and address the Veteran's STRs, to include STRs dated in September 1987, October 1987, November 1987, and September 2005 (as summarized in this document).  

The VA physician should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinions rendered.  If the VA physician is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the issues remaining on appeal. If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




